Title: From Alexander Hamilton to William S. Smith, 14 March 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York March 14. 1799
          
          The enclosed copy of a General Order will apprise you of the appointment of a Court Martial to convene at this City on Wednesday next. It is intended that it shall be composed of officers of your Regiment and of that of Coll. Ogden. The number from each cannot now be fixed. But you will provisionally cause to be notified all your officers in or near this City that they are to hold themselves ready for the duty.
          With great consideration I am Sir your obdt. Servt.
          
            A Hamilton
          
        